FILED
                           NOT FOR PUBLICATION
                                                                           OCT 29 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10406

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00075-TLN-1

 v.
                                                 MEMORANDUM*
DANIEL OMAR LOPEZ-
BETANCOURT, AKA Daniel Nicholas
Lopez, AKA Daniel Omar Lopez, AKA
Juan F. Munoz, AKA Juan Francisco
Munoz,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 14-10407

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00230-TLN-1

 v.

DANIEL OMAR LOPEZ-
BETANCOURT, AKA Daniel Nicholas
Lopez, AKA Daniel Omar Lopez, AKA
Juan F. Munoz, AKA Juan Francisco
Munoz,

              Defendant - Appellant.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                        Appeal from the United States District Court
                           for the Eastern District of California
                         Troy L. Nunley, District Judge, Presiding

                              Submitted September 18, 2015**
                                 San Francisco, California

Before: CHRISTEN and FRIEDLAND, Circuit Judges, and LEMELLE,*** Senior
District Judge.

        Daniel Omar Lopez-Betancourt pleaded guilty to violating the terms of his

supervised release and illegally reentering the United States after being deported

following a felony conviction. Lopez-Betancourt appeals, arguing that: (1) the

district court abused its discretion by requiring him to use the services of an

interpreter; (2) the district court abused its discretion by ordering his sentences

to run consecutively rather than concurrently; and (3) his sentence was

substantively unreasonable. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.1



            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
            ***
             The Honorable Ivan L.R. Lemelle, Senior District Judge for the U.S.
District Court for the Eastern District of Louisiana, sitting by designation.
        1
                  The parties are familiar with the facts, so we will not recount them
here.

                                               2
      Where “ability to communicate [is] not inhibited by language problems,

appointment of an interpreter [is] within the district court’s discretion.” United

States v. Si, 343 F.3d 1116, 1122 (9th Cir. 2003); United States v. Petrosian, 126

F.3d 1232, 1235 & n.4 (9th Cir. 1997). After proceeding without an interpreter,

Lopez-Betancourt requested an interpreter at a change-of-plea hearing. The court

warned Lopez-Betancourt that from that point forward he would have to proceed

with an interpreter to avoid unnecessary “back and forth.” Lopez-Betancourt

agreed. One month later at a status hearing, Lopez-Betancourt changed his mind

about the interpreter and requested to speak directly to the court. Given Lopez-

Betancourt’s prior agreement to use an interpreter in all subsequent proceedings,

the district court did not abuse its discretion in appointing an interpreter or in

denying Lopez-Betancourt’s attempt to waive use of an interpreter. Moreover,

even if Lopez-Betancourt’s later request to proceed without the interpreter should

have been granted, Lopez-Betancourt has not demonstrated that he was prejudiced

in any way by the use of an interpreter.

      Nor did the district court abuse its discretion in ordering Lopez-Betancourt’s

sentences to run consecutively. “[I]n determining whether the terms imposed are to

be ordered to run concurrently or consecutively, [the court] shall consider . . . the

factors set forth in section 3553(a).” 18 U.S.C. § 3584(b). But the district court

                                            3
need not “tick off each of the § 3553(a) factors to show that it has considered

them.” See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

Here the district court stated that its sentencing determination was based on “the

defendant’s criminal history” and “his level of involvement” in the crimes. This

sentencing statement was consistent with §§ 3553(a) and 3584(b), and the decision

to allow the sentences to run consecutively was not an abuse of discretion.

      The district court’s sentence was also substantively reasonable. Lopez-

Betancourt claims that the district court sentence was substantively unreasonable

because the court did not consider potential mitigating factors. There is no support

in the record for this assertion. The district court stated that it reviewed the case in

detail and specifically referred to the background information provided by

probation and defendant’s counsel. Lopez-Betancourt’s sentence was at the low

end of the Guideline range. Given Lopez-Betancourt’s history of repeated

deportations and serious criminal violations, his sentence was not unreasonable.

      AFFIRMED




                                            4